Citation Nr: 1331005	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for pes planus. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1963 to September 1965.

The issues of service connection for tinnitus and pes planus are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The issue of service connection for bilateral hearing loss is before the Board on appeal from a December 2011 rating decision by the New York RO. 

In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of service connection for hearing loss, tinnitus, and pes planus (under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1984, the Board denied a claim of entitlement to service connection for pes planus.  

2.  Certain evidence received since the June 1984 Board decision is new and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The June 1984 Board decision denying the Veteran's claim of service connection for pes planus is final.  See 38 U.S.C.A. § 7103 (West 2002).

2.  New and material evidence has been received since the June 1984 rating decision to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for pes planus, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Analysis

In February 1982, the Veteran filed his original claim seeking entitlement to service connection for pes planus.  The RO denied the Veteran's claim in a June 1982 decision.  The Veteran was advised of this denial and perfected his appeal to the Board.  The Board denied the Veteran's claim in June 1984.  The Board's June 1984 decision is final.  38 U.S.C.A. § 7103.  

In July 2009, the Veteran filed to reopen his claim for service connection.  An October 2009 rating decision denied this claim, finding that new evidence had not been submitted.  In June 2010, the RO again denied this claim, finding that although new evidence was received and showed evidence of pes planus, the evidence did not show that the condition was incurred in or caused by military service.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the June 1984 Board decision consisted of the Veteran's service treatment records, a March 1983 hearing transcript, and a VA examination dated November 1983.  No diagnosis of pes planus was established, therefore the Veteran's appeal was denied.  

The evidence received since the 1984 denial includes private treatment records from Dr. C. Fox dated from January 2005 to January 2010, a September 2010 medical opinion from Dr. Fox, statements of the Veteran, and a transcript of the May 2013 hearing.  Notably, the private treatment records and September 2010 medical opinion show the Veteran has a diagnosis of moderate pes planus.  

As the newly submitted evidence establishes a diagnosis of pes planus, it is related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been submitted.  As such, the claim is reopened.  


ORDER

As new and material evidence has been received regarding the claim of service connection for pes planus, the Veteran's claim is reopened.  To this extent only, the appeal is granted, subject to the directives in the following remand section of this decision.   


REMAND

With regard to the Veteran's claim for pes planus, a review of the record found that pertinent (and perhaps critical) evidence in this matter appears to be outstanding and must be sought.  Specifically, at the May 2013 hearing, the Veteran testified that he receives treatment from Dr. Fox every three months.  However, the most recent treatment record in the file is dated September 2010.  At the hearing, the Veteran was advised that the complete treatment records from Dr. Fox were essential to his claim.  He was given a 60 day abeyance period to submit such evidence.  The Veteran did not submit the complete records sought (or provide authorization for VA to secure them).  Consequently, further development to secure such records is necessary.  

Furthermore, the Veteran has not been afforded an examination with respect to his claim for pes planus.  VA must provide an examination to secure a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court noted that the third prong of the assessment as to whether an examination is needed is a low threshold requirement. Here, the Veteran's service separation examination contains a notation for pes planus, and the Veteran has been treated for pes planus following separation from service.  As such, the low threshold standard endorsed in McLendon is met; an examination is necessary. 

The Veteran also contends that he is entitled to service connection for hearing loss and tinnitus as a result of noise exposure he sustained during his active duty service, to include gunfire.  Due to his military occupation specialty (MOS) of infantryman, in-service noise exposure has been conceded.  He contends he has experienced tinnitus since separation from service, and that noticeable hearing loss began 10 months following separation. 

The record reflects the Veteran receives treatment from Dr. J. Rechtweg, M.D. for his hearing loss and tinnitus disabilities.  The record contains October 2010, April 2011, and April 2013 opinions from Dr. Rechtweg; however, records of treatment are not associated with the record.  At the hearing, the Veteran was advised that the complete treatment records from Dr. Rechtweg were essential to his claim.  To date, the Veteran has not submitted the complete treatment records (or provided authorization for VA to secure them).  Consequently, further development to secure such records is necessary.  

Additionally, the Veteran must be afforded another VA examination.  On March 2011 examination, the examiner concluded the Veteran did not have hearing loss sufficient for VA standards.  38 C.F.R. § 3.385.  However, contrary to this, April 2011 and April 2013 opinions from Dr. Rechtweg stated that the Veteran was diagnosed with mild sloping-to-moderate sensorineural hearing loss.  Based on the foregoing, the Board finds another examination and a clarifying medical opinion are necessary to determine whether the Veteran has a hearing loss disability (as defined by 38 C.F.R. § 3.385) and to determine the likely etiology of any hearing loss and tinnitus disabilities as necessary.  


Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he complete and return the appropriate authorizations so that VA can obtain relevant treatment records from C. Fox, D.P.M. and J. Rechtweg, M.D.  The RO should then obtain copies of all treatment records (not already of record) to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).  

2. After completion of the above, the Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine the nature, severity, and etiology of his bilateral pes planus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral pes planus is causally related to the Veteran's service.  The examiner must explain the rationale for all opinions.

3. The Veteran should be scheduled for a VA audiological examination.  The entire record must be reviewed by the examiner in conjunction with the examination.  An audiogram must be performed and pure tone thresholds and speech recognition scores must be reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current hearing loss disability is related to the Veteran's active duty service, to include noise exposure during service.  The examiner should address the significance, if any, of any upward shift of threshold levels during service which might show a decrease in hearing acuity during service, even if actual hearing loss disability was not shown during service.  For purposes of the opinion, noise exposure during service should be assumed; and 
b. Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current tinnitus disability is related to the Veteran's active duty service, to include noise exposure during service.  For purposes of the opinion, noise exposure during service should be assumed.  

A detailed rationale should be furnished for all opinions provided. 

4. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


